 CARPENTERS LOCAL 593United Brotherhood of Carpenters & Joiners ofAmerica, Local 953, AFL-CIO and T & P IronWorks, Inc. Case 15-CD-286April 15, 1983DECISION AND DETERMINATION OFDISPUTEBY MEMBERS JENKINS, ZIMMERMAN, ANDHUNTERThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, follow-ing a charge filed by T & P Iron Works, Inc.,herein called the Employer, alleging that UnitedBrotherhood of Carpenters & Joiners of America,Local 953, AFL-CIO, herein called the Carpen-ters, had violated Section 8(b)(4)(D) of the Act byengaging in certain proscribed activity with anobject of forcing or requiring the Employer toassign certain work to its members rather than theunrepresented employees of the Employer.Pursuant to notice, a hearing was held beforeHearing Officer Rodney D. Johnson on December27, 1982. All parties appeared and were affordedfull opportunity to be heard, to examine and cross-examine witnesses, and to adduce evidence bearingon the issues.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulings made at the hearing and finds that they arefree from prejudicial error. They are hereby af-firmed.Upon the entire record in this proceeding, theBoard makes the following findings:I. THE BUSINESS OF THE EMPLOYERAccording to uncontradicted testimony, the Em-ployer is engaged in the fabrication of steel andother items at its place of business located on High-way 90 East in Sulphur, Louisiana. In the last 12months, T & P Iron Works, Inc., has purchasedand received goods valued in excess of $50,000 di-rectly from points outside the State of Louisiana.In the last 12 months, T & P Iron Works, Inc., hasperformed services valued in excess of $50,000 forW. R. Grace, a chemical plant in Carlyess, Louisi-ana. The parties stipulated that in the last 12months W. R. Grace has purchased and receivedgoods valued in excess of $50,000 directly frompoints outside the State of Louisiana. Accordingly,we find that the Employer is engaged in commercewithin the meaning of Section 2(6) and (7) of the266 NLRB No. 111Act and it will effectuate the purposes of the Actto assert jurisdiction herein.II. THE LABOR ORGANIZATIONS INVOLVEDThe parties stipulated, and we find, that UnitedBrotherhood of Carpenters & Joiners of America,Local 953, AFL-CIO, is a labor organizationwithin the meaning of Section 2(5) of the Act.III. THE DISPUTEA. Background and Facts of the DisputeAt all times material, the Employer and the Car-penters have been parties to a collective-bargainingagreement. The Employer has abided by this col-lective-bargaining agreement and has sought refer-rals from the Carpenters for the performance ofcarpentry jobs at various customer plants. At its fa-cility, the Employer performs certain fabricationand repair work with its permanent shop employ-ees who are unrepresented by any labor organiza-tion. 'In June 1982, the Employer began to erect a pre-fabricated steel building to serve as offices for theEmployer's managerial and clerical staff. Thebuilding is being erected on the Employer's prem-ises. The carpentry work on the building has beenassigned to the Employer's unrepresented perma-nent shop employees.On November 22, 1982, Ron Cannon, a businessrepresentative of the Carpenters, came to the Em-ployer's facility and witnessed certain carpentrywork being performed on the new building. TheEmployer's vice president, Palombo, testified thatin a conversation with Cannon concerning the newbuilding Cannon referred to the building as "mywork." On November 23, 1982, two pickets fromthe Carpenters appeared at the entrance to the Em-ployer's facility with signs which read "T & P IronWorks, Protesting Substandard Working Condi-tions." The picketing continued on a daily basisuntil the morning of December 20, 1982.B. The Work in DisputeThe work in dispute involves the carpentry workperformed on a prefabricated steel building at theEmployer's premises.C. The Contentions of the Parties2The Employer contends that a jurisdictional dis-pute exists and there is reasonable cause to believethat Section 8(b)(4)(D) of the Act has been violat-ed. It further contends that the disputed work' The Carpenters does not claim to represent these employees.'The Carpenters did not submit a brief to the Board.617 DECISIONS OF NATIONAL LABOR RELATIONS BOARDshould be awarded to its unrepresented permanentshop employees on the basis of efficiency and econ-omy of operations, skills, the Employer's past prac-tice and current assignment of the work, and areaand industry practices.The Carpenters takes the position that there is noreasonable cause to believe that it violated Section8(b)(4)(D). It contends that the work in dispute iscovered under the terms of the collective-bargain-ing agreement between the parties. It further con-tends that it has no objection to the Employer's un-represented permanent shop employees performingthe work but that the Employer should pay theseemployees wages and benefits in accordance withthe terms of the collective-bargaining agreement.The Carpenters additionally argues that a 10(k)proceeding is not appropriate for the resolution ofthis dispute because it should be resolved through agrievance it has filed in accordance with the col-lective-bargaining agreement between the parties.D. Applicability of the StatuteBefore the Board may proceed with a determina-tion of the dispute pursuant to Section 10(k) of theAct, it must be satisfied that there is reasonablecause to believe that Section 8(b)(4)(D) has beenviolated and that the parties have not agreed upona method for the voluntary adjustment of the dis-pute.1. There is uncontroverted testimony in therecord that on November 22, 1982, Ron Cannon,business representative of the Carpenters, toldCharles Palombo, vice president of the Employer,that "You all are doing my work up there," thusclearly conveying the message that the Employershould utilize the employees represented by theCarpenters rather than the Employer's unrepresent-ed permanent shop employees. The next day Car-penters Local 953 pickets appeared at the entranceto the Employer's facility, protesting the Employ-er's substandard wages and working conditions.The only relevant factor relied on by the Car-penters to support its contention that there is no ju-risdictional dispute is the claim that it has no objec-tions to the Employer's unrepresented permanentshop employees performing this work but that theEmployer should pay and otherwise treat these em-ployees in accordance with the terms of the cur-rent collective-bargaining agreement between theCarpenters and the Employer. In essence, the Car-penters argues that its picketing had the sole pri-mary object of maintaining area standards.In determining the applicability of the statute,the Board must consider whether an object of thepicketing was to force or require the Employer toreassign the work from its own unrepresented per-manent shop employees to members of the Re-spondent. One proscribed object is sufficient tobring a union's conduct within the statutory lan-guage of Section 8(b)(4)(D).In regard to the above, it is clear from therecord that, while there is evidence that an em-ployee doing the carpentry work told Cannon hewas not making Carpenters wages, the Carpentersnever questioned or otherwise contacted the Em-ployer to ascertain whether the Employer waspaying its unrepresented permanent shop employ-ees substandard rates, as required by Board law.3This, coupled with Business Representative Can-non's reference to the work as "my work," leads usto conclude that an object of the picketing engagedin by the Carpenters was to force or require theEmployer to assign the work in dispute to employ-ees represented by the Carpenters.4On the basis ofthe entire record, we conclude that there is reason-able cause to believe that a violation of Section8(b)(4)(D) has occurred.2. The Carpenters contends that this mattershould be resolved through a grievance it has filedin accordance with its collective-bargaining agree-ment with the Employer. However, the grievanceprocedure in the parties' collective-bargainingagreement applies to disputes between the Employ-er and the Carpenters and is not binding upon theEmployer's unrepresented permanent shop employ-ees who are not members of the Carpenters. Noparty contends and no evidence was presented atthe hearing that there exists an agreed-uponmethod for the voluntary resolution of the disputewhich is binding on all the parties. Accordingly,we conclude that the dispute is properly before theBoard for determination under Section 10(k) of theAct.E. Merits of the DisputeSection 10(k) of the Act requires the Board tomake an affirmative award of disputed work aftergiving due consideration to various factors.5TheBoard has held that its determination in a jurisdic-tional dispute is an act of judgment based on com-monsense and experience reached by balancingthose factors involved in a particular case.6The following factors are relevant in making thedetermination of the dispute before us:I See Operating Engineers Local 571 (JE.D. Construction Co)., 237NLRB 1386, 1388 (1978); Painters Local 79 (Richard O'Brien Plastering),213 NLRB 788 (1974).4Cement Masons Local 577 (Rocky Mountain Prestress), 233 NLRB 923(1977).NLRB v. Electrical Workers IBEW Local 1212 (Columbia Broadcast-ing), 364 U.S. 573 (1961).M6 achinists Lodge 1743 (J. A. Jones Construction), 135 NLRB 1402(1962).618 CARPENTERS LOCAL 5931. Collective-bargaining agreementThe Employer and Carpenters Local 953 areparties to a collective-bargaining agreement at alltimes material. That agreement does not make spe-cific reference to the disputed work. The partiesstipulated that the carpentry work involved in thiscase is of the type customarily performed by em-ployees represented by the Carpenters. However,there is uncontradicted testimony that the agree-ment has been applied only to those situationswhere manpower is needed to meet a customerorder. It has never been applied to constructionwork taking place on the Employer's premises anddesigned for the Employer's exclusive use. For ex-ample, some 5 or 6 years ago the Employer built amechanic shop for its exclusive use on its premises.The mechanic shop, like the office building in-volved here, consists of prefabricated metal sidingand roof with concrete floors and petitions dividingthe building into various sections. Although theEmployer was then a party to a collective-bargain-ing agreement with the Carpenters similar to theone here involved, the Employer assigned the car-pentry work to its unrepresented permanent shopemployees and the Carpenters did not insist that itsagreement with the Employer applied to thatwork. In these circumstances, we find that the ex-istence of the collective-bargaining agreement be-tween the Employer and the Carpenters does notfavor assignment of the work in dispute either toemployees represented by the Carpenters or theEmployer's unrepresented permanent shop employ-ees.2. The Employer's past practice andpreferenceConsistent with its own past practice, the Em-ployer assigned the work in dispute here to its un-represented permanent shop employees and contin-ues to maintain that assignment. Thus, the Employ-er's past practice and current assignment favors anaward of the work in dispute to the Employer's un-represented permanent shop employees.3. Economy and efficiency of operationsThe Employer needs to have its permanent shopemployees available at its facility at all times to re-spond to custom orders which often come in on anunannounced basis. However, incoming ordershave diminished in the past year and, when shopwork has been slow, the Employer has required itspermanent shop employees to perform the disputedwork. There is uncontroverted evidence that werethe Employer not able to assign this work to theshop employees, it would have to send these em-ployees home.7Thus, assignment of the disputedwork to the permanent shop employees allows theEmployer to be in a position to immediately fillcustom orders which might otherwise be lost tocompetitors if the orders came in at a time whenthe Employer had been forced to send its shop em-ployees home. Accordingly, we find that the fac-tors of efficiency, continuity of the work force, andeconomy of operations favor assignment of thework in dispute to the unrepresented permanentshop employees of the Employer.4. Relative skillsThe parties stipulated, and we find, that the em-ployees represented by the Carpenters are qualifiedto perform the carpentry work on the prefabricatedsteel building. The skills involved are typical car-pentry skills utilized in building construction. Oneof the employees performing the work has per-formed residential carpentry work in the past. Ac-cording to the Employer, the carpentry work onthe building has proceeded in a workmanlikemanner and it is quite satisfied with the quality ofthe carpentry work. It therefore appears that theunrepresented permanent shop employees of theEmployer have the necessary skills to perform thework in dispute. Thus, the difference in skills doesnot favor assignment to either group of employees.ConclusionUpon the record as whole, and after full consid-eration of all relevant factors involved, we con-clude that the unrepresented permanent shop em-ployees of T & P Iron Works, Inc., are entitled toperform the work in dispute. We reach this conclu-sion relying on the Employer's past practice andpreference, the relative efficiency and economy ofoperations, and maintenance of a stable work force.The present determination is limited to the particu-lar controversy which gave rise to this proceeding.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis ofthe foregoing findings and the entire record in thisproceeding, the National Labor Relations Boardmakes the following Determination of Dispute:1. Employees of T & P Iron Works, Inc., whoare unrepresented permanent shop employees areentitled to perform the carpentry work on a pre-' The Employer also stated that if the work were reassigned to em-ployees represented by the Carpenters this would involve a layoff of itsunrepresented permanent shop employees. The Board has noted that thisfactor should be considered in dispute determinations. Iron Workers Local272 (P & G Erectors), 203 NLRB 1021, 1023 (1973).619 DECISIONS OF NATIONAL LABOR RELATIONS BOARDfabricated steel building at the premises of T & PIron Works, Inc.2. United Brotherhood of Carpenters & Joinersof America, Local 953, AFL-CIO, is not entitledby means proscribed by Section 8(b)(4)(D) of theAct to force or require T & P Iron Works, Inc., toassign the disputed work to employees representedby that labor organization.3. Within 10 days from the date of this Decisionand Determination of Dispute, United Brotherhoodof Carpenters & Joiners of America, Local 953,AFL-CIO, shall notify the Regional Director forRegion 15, in writing, whether or not it will refrainfrom forcing or requiring the Employer, by meansproscribed by Section 8(b)(4)(D) of the Act, toassign the disputed work in a manner inconsistentwith the above determination.620